Citation Nr: 0817516	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied the veteran's claim in a July 
2004 decision.  The veteran appealed that denial to the Court 
of Appeals for Veterans Claims (Court).  In September 2005, 
the Court vacated the Board's July 2004 decision and remanded 
the veteran's appeal for compliance with a Joint Motion to 
Vacate and Remand (Joint Motion).  The Joint Motion faulted 
the Board for failing to provide adequate reasons and bases 
as to why it accepted and relied upon the opinion set forth 
in a VA examination report that failed to address certain 
positive nexus evidence in the record.   

Thereafter, the Board sought and obtained a medical opinion 
in April 2006.  That opinion was forwarded to the veteran for 
his review and comment.  In response, the veteran submitted 
additional evidence including two new private medical 
statements.  The veteran also requested that this new 
evidence be reviewed by the AMC.  Thus the Board remanded the 
veteran's claim to the AMC for consideration of this 
evidence.  His claim has now been returned to the Board from 
the AMC.

Although the Board obtained a medical opinion to address the 
fault set forth in the Joint Motion, a more careful reading 
of that motion reflects that it specifically calls for 
providing the veteran with a VA examination.  Thus, in order 
to comply with the Joint Motion, the Board must remand the 
veteran's claim for a new VA examination with a medical 
opinion that addresses all of the medical evidence of record, 
including any favorable medical opinions.

The Board regrets the delay that this causes in rendering a 
final decision on the veteran's claim but, in light of the 
specific language employed in the Joint Motion, the Board 
considers it under an obligation to have the veteran 
examined.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
provided to and reviewed by the examiner, 
who must indicate in his/her report that 
said review has been accomplished.

After reviewing the claims file and 
examining the veteran, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any current back 
problems are related to any disease or 
injury incurred during service, 
specifically whether they are related to a 
back strain the veteran incurred in May 
1953 for which he was hospitalized four 
days and that he alleges was due to a 20-
foot fall on his back from a telephone pole 
that broke while he was climbing it and 
which landed on him.  

In rendering an opinion, the examiner 
should consider the following evidence in 
favor of the veteran's claim and should 
specifically reference this evidence in the 
opinion:  

a)  A May 1995 statement from Alfredo A. 
Bravo, M.D., F.A.C.O.M.
	b)  An undated statement (received in 
August 2002) from Moraima Velez, M.D.
	c)  A July 2002 statement by the 
veteran in which he reported never 
suffering any injury or accident that 
affected his back except the one that 
occurred in Military Service.  
	d)  A lay statement from the veteran's 
spouse dated October 20, 1994, submitted 
in support of the veteran's claim.
	e)  A lay statement from the veteran's 
sister dated October 18, 1994, submitted 
in support of the veteran's claim.
f)  A letter dated June 24, 2002 
(received in June 2006) from Evelyn 
Rivera-Ocasio, M.D.
	g)  A Medical Certification dated June 
6, 2006, from Moraima Velez, M.D.

A discussion of the facts and the medical 
principles involved will be of considerable 
assistance to the Board, including citation 
to any supporting medical treatises.  In 
addition, the examiner should attempt to 
reconcile any medical conclusion in the 
record that may be inconsistent with his/her 
own conclusions.  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



